



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Karaisaridis, 2017 ONCA 127

DATE: 20170213

DOCKET: C60497

MacPherson, Rouleau and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Anastasios Karaisaridis

Appellant

Anastasios Karaisaridis, acting in person

Delmar Doucette, duty counsel

Yael Pressman, for the respondent

Heard and released orally: February 8, 2017

On appeal from the conviction entered on April 2, 2015 and
    the sentence imposed on April 27, 2015 by Justice Wolfram Tausendfreund of the
    Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his conviction for the possession of cocaine for
    the purposes of trafficking. He advances two main submissions.

[2]

First, the appellant submits the trial judge erred in finding he was in
    possession and control over the basement where a significant amount of the
    cocaine was found. The trial judge examined the evidence regarding possession and
    control over the basement at page 16 of his judgment (Appeal Book, at p. 115).
    Based on his review of the evidence, the trial judge concluded: To suggest
    that the basement was beyond his control and that activity may have been
    carried on by third parties unknown to him of which he was not aware stretches
    credulity beyond what I can accept. In our view, that conclusion was open to
    the trial judge.

[3]

The appellant represented himself at trial. As his second ground of
    appeal from conviction, the appellant submits that given the state of his
    mental health at the time of the trial, the trial judge should not have
    permitted him to conduct his defence. He also submits there were
Charter
motions he wished to bring that, in light of his mental health condition at the
    time, he was unable to. We note that at the end of his trial the appellant
    stated to the trial judge that my faith in the justice system has been upheld,
    sir. I believe you to be very fair and tried to assist me in getting through
    this case. Moreover, there is no fresh evidence before us to enable us to
    assess his argument that his mental health condition at the trial prevented him
    from presenting a full defence.  We do not give effect to this submission.

[4]

Accordingly, the appeal from conviction is dismissed.

[5]

The appellant also appeals his sentence. Duty counsel concedes the
    sentence of 5 years, less time served, falls within a proper range of
    sentences. However, duty counsel submits the trial judge made two errors in
    imposing that sentence. First, he submits the trial judge erred by failing to
    give proper effect to the 10-year gap between possession convictions in
    Napanee, and the present conviction. The trial judge clearly recognized that
    there was a 10-year gap between those convictions: Appeal Book, at p. 125.  He
    obviously took the gap into account in assessing the appropriate range of
    sentence.

[6]

Duty counsel also submits the trial judge ignored the mental health
    issues encountered by the appellant while in custody after his arrest. He
    submits enhanced credit should be given because of the failure of the custodial
    institution to deal with those mental health issues. Duty counsel points to the
    letter submitted by the appellants wife at the sentencing hearing that
    described some of those issues.

[7]

We would not give effect to this argument. The appellant was represented
    by counsel at the sentencing hearing. The credit for pretrial custody is in the
    discretion of the judge, who gave him 1.5. We see no basis for appellate
    intervention. The appeal from sentence is dismissed.

"J.C. MacPherson
    J.A."

"Paul Rouleau
    J.A."

"David Brown
    J.A."


